Citation Nr: 0823974	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  06-28 072A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for lumbosacral strain, 
currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

M. Moore, Law Clerk


INTRODUCTION

The veteran served on active duty from September 1989 to 
December 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the benefit sought on appeal.


FINDING OF FACT

The veteran's lumbosacral strain is manifested by pain and 
limitation of motion with forward flexion of the 
thoracolumbar spine to no worse than 85 degrees and combined 
range of motion of the thoracolumbar spine of no worse than 
220 degrees; muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour has not been 
shown.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
veteran's service-connected lumbosacral strain have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5237 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the veteran is expected to provide; and (4) 
must ask the veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that the above-referenced VCAA notice 
requirements were satisfied by a letter sent to the veteran 
in December 2004.  The letter addressed all four notice 
elements and was sent prior to the initial unfavorable 
decision by the AOJ.

Additionally, in Dingess v. Nicholson, the United States 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a veteran must be provided with general information 
regarding the criteria for assigning effective dates.  19 
Vet. App. 473 (2006).  Here, the veteran was provided with 
this notice in a March 2006 letter.

Further, in Vazquez-Flores v. Peake, the Court issued a 
decision regarding the general notice requirements for 
increased ratings claims.  22 Vet. App. 37 (2008).  
Specifically, the VA must notify the veteran: (1) that to 
substantiate the claim, the evidence must demonstrate a 
worsening of the disability and the effects of that worsening 
on the veteran's employment and/or daily life, (2) of the 
diagnostic code criteria for a higher rating, (3) that 
disability ratings are determined by applying the relevant 
diagnostic codes, and (4) of examples of the types of medical 
and lay evidence that are relevant.

The December 2004 and March 2006 notice letters informed the 
veteran that she must show a worsening of her condition and 
what medical or lay evidence would be needed to do so.  
Further, any remaining deficiency in notice can be cured by a 
showing that it was non-prejudicial to the veteran.  Here, 
the veteran showed, through her statements and the evidence 
she submitted in the form of lay statements, that she had 
actual knowledge of what was necessary to substantiate her 
claim.  Additionally, the veteran cited to specific 
regulations, indicating an actual knowledge of the 
regulations and diagnostic codes being used.  The Board finds 
that the veteran's actual knowledge shows that she was not 
prejudiced by any deficiency in notice and that this actual 
knowledge is, therefore, sufficient to cure any potential 
notice deficiency.  See Sanders v. Nicholson, 487 F.3d 881, 
889 (2007), cert. granted, 76 U.S.L.W. 3529 (U.S. June 16, 
2008) (No. 07-1209).

In sum, the Board finds that the VCAA duty to notify was 
satisfied by letters sent to the veteran in December 2004 and 
March 2006.  Further, any deficiency in notice has been cured 
by the veteran's demonstrated actual knowledge.  
Consequently, a remand for further notification is not 
necessary.

Under the VCAA, VA also has a duty to assist the veteran in 
the development of a claim.  This includes assisting the 
veteran in procuring service treatment records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the veteran's service treatment records and 
VA treatment records from the VA Medical Center in Chicago, 
Illinois.  Additionally, the veteran was afforded a VA 
examination in January 2005.  The Board, therefore, finds 
that the VCAA duty to assist has also been satisfied.

II. Analysis

The veteran asserts that her service-connected low back 
disability is more disabling than it is currently rated.  
Specifically, she claims that her low back disability has 
worsened since the original rating assignment, and that a 10 
percent rating does not accurately reflect her current level 
of disability.

Disability ratings are determined by applying VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity, to a veteran's symptoms.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2007).  If there is a 
question as to which of two ratings applies under a 
particular diagnostic code, the higher is assigned if the 
disability more closely approximates that criteria.  If not, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2007).  
Additionally, any reasonable doubt is resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history of a disability is examined when 
making rating decisions.  See 38 C.F.R. § 4.1 (2007); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, 
when service connection has already been established and the 
claim is for an increased rating, the current level of 
disability is of primary concern.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994); Solomon v. Brown, 6 Vet. App. 396, 
402 (1994).  This includes a consideration of the 
appropriateness of staged ratings for varying levels of 
disability throughout the claims process.  Hart v. Mansfield, 
21 Vet. App. 505, 509 (2007).

Additionally, when evaluating joint disabilities based on a 
limitation of motion, VA may consider granting a higher 
rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

The veteran's service-connected low back disability has been 
evaluated under Diagnostic Code 5237 for lumbosacral or 
cervical strain.  Under that diagnostic code, the General 
Rating Formula for Diseases and Injuries of the Spine is 
used.  The General Rating Formula provides that, with or 
without symptoms such as pain, stiffness, or aching in the 
area of the spine affected, a 10 percent rating is assigned 
for forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or a combined 
range of motion of the thoracolumbar spine greater than 120 
but not greater than 235 degrees; or muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour.  A 20 percent rating is assigned for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or a combined range 
of motion of the thoracolumbar spine not greater than 120 
degrees; or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour, such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating is assigned for forward flexion of the 
thoracolumbar spine 30 degrees or less or favorable ankylosis 
of the entire thoracolumbar spine.  A 50 percent rating is 
assigned for unfavorable ankylosis of the thoracolumbar 
spine.  Finally, a 100 percent rating is assigned for 
unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a 
(Diagnostic Code 5237) (2007).

Following the rating criteria, Note (1) provides: Evaluate 
any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, separately, 
under an appropriate diagnostic code.

Note (2): (See also Plate V.) [With respect to the lumbar 
spine]--For VA compensation purposes, normal forward flexion 
of the thoracolumbar spine is zero to 90 degrees, extension 
is zero to 30 degrees, left and right lateral flexion are 
zero to 30 degrees, and left and right lateral rotation are 
zero to 30 degrees.  The combined range of motion refers to 
the sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal ranges of motion for each component of spinal motion 
are the maximum that can be used for calculation of the 
combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to normal range of motion stated in Note 
(2).  Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for 
that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited due to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  38 C.F.R. § 4.71a (Diagnostic Code 5237).

Additionally, the regulations pertaining to rating the spine 
provide that intervertebral disc syndrome may also be 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.  See 38 C.F.R. 
§ 4.71a (Diagnostic Code 5243).  However, in this case, there 
is no indication that the veteran suffers from intervertebral 
disc syndrome.  Even so, the January 2005 VA examiner noted 
in his report that the veteran had no incapacitating 
episodes.

After a thorough review of the evidence of record, the Board 
finds that the veteran's symptoms do not meet the criteria 
for a higher rating.  There is no objective medical evidence 
that the veteran's lumbosacral strain results in forward 
flexion of greater than 30 degrees but not greater than 60 
degrees or a combined range of motion of the thoracolumbar 
spine not greater than 120 degrees.  When she was examined by 
VA in January 2005, the veteran had forward flexion to 85 
degrees, extension to 25 degrees, lateral flexion to 25 
degrees bilaterally, and lateral rotation to 30 degrees 
bilaterally, with pain at the extremes of motion in all 
planes.  The forward flexion of 85 degrees and combined range 
of motion of 220 degrees are accounted for in the 10 percent 
rating criteria.  VA treatment records also did not contain 
evidence that 


the veteran had the requisite limitation of motion to warrant 
a 20 percent rating.  Therefore, a higher rating is not 
warranted based on objective range of motion measurements.

The January 2005 examiner noted that there was no additional 
limitation due to pain, weakness, fatigability, or 
incoordination with repetitive use.  Therefore, the pertinent 
regulations do not provide a basis for a higher rating as a 
result of functional loss due to these factors.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca at 204-07.  Thus, the 
Board finds that the currently assigned 10 percent rating 
already contemplates the veteran's complaints of pain.

Additionally, there is no objective medical evidence that the 
veteran's lumbosacral strain results in muscle spasm or 
guarding severe enough to result in abnormal gait or abnormal 
spinal contour.  The May 2003 VA treatment records indicate 
that the veteran has no significant muscle spasms and only 
mild lumbar paraspinal tenderness.  Although this conflicts 
with the January 2005 VA examiner's finding of no spasms or 
tenderness, these are both already contemplated in the 10 
percent rating criteria and do not, on their own, warrant a 
higher rating.  Additionally, ankylosis was not identified by 
the examiner, and the most recent x-ray, in May 2003, was 
normal.

Finally, there is no evidence of any neurological defects or 
abnormalities in relation to the veteran's lumbosacral 
strain.  The January 2005 VA examiner noted that her motor 
strength for her right and left thigh were roughly equal and 
that her lower extremity reflexes were present and equal 
bilaterally.  Sensation of the lower extremities was also 
present.  Additionally, in the May 2003 VA treatment records, 
the physician noted that the veteran denied any bowel or 
bladder incontinence.  Therefore, a separate rating for 
neurologic abnormalities is not warranted.  38 C.F.R. § 4.71a 
(Diagnostic Code 5237, Note 1).

The veteran claims that the January 2005 VA examination was 
inadequate because it failed to take into account the pain 
that she experiences upon motion.  However, 


the examiner acknowledged her complaints of low back pain and 
stated that her motion was limited by pain at the above-
reference points.  The examination report provides all of the 
necessary information by which to evaluate the veteran's 
service-connected low back disability.  Therefore, the Board 
does not find that the VA examination is inadequate in this 
regard or that an additional VA examination is necessary.

Further, the Board finds that consideration of an extra-
schedular rating under 38 C.F.R. § 3.321(b)(1) is not 
warranted for the veteran's service-connected low back 
disability.  Although the veteran claims that she often 
missed work because of her low back pain, the evidence does 
not indicate that her case is outside the norm.  Two of the 
veteran's former employers stated that the veteran was let go 
as a result of poor attendance.  However, there is no 
competent medical evidence showing that this was a result of 
her service-connected low back disability.  Additionally, 
there is no evidence showing that the disability results in 
frequent periods of hospitalization or that the disability 
otherwise renders impractical the application of the regular 
schedular standards.  In other words, the 10 percent rating 
assigned adequately compensates the veteran for the severity 
of her lumbosacral strain.  In the absence of such evidence 
to the contrary, consideration of an extra-schedular rating 
is not warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

For the reasons discussed above, the Board finds that the 
claim for a rating in excess of 10 percent for lumbosacral 
strain must be denied.  A higher rating is not warranted 
during any period of the claims process.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).




ORDER

Entitlement to an increased disability rating for lumbosacral 
strain, currently evaluated as 10 percent disabling, is 
denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


